DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claims are rejected as follows:
Claims 14, 15, 21, 22, 24–26, 29 and 35–39 are rejected under 35 U.S.C. 103 as being unpatentable over Woo, KR 20060111037A1 in view of Marsh, 2.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Marsh and in further view of Karst et al., US 2015/0125292, optionally in view of Taylor and/or Takashi.  
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Marsh in further view of Takashi and in further view of Brown et al., US 2009/0096118 and optionally in view of Taylor.
Claims 30, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Marsh and optionally in view of Taylor, Takashi and/or Morton, US 6,705,535.
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Woo in view of Marsh and in further view of Rock, US 4,953,991 optionally in view of Taylor and/or Takashi. 

Regarding claim 14, Woo discloses an air cleaner 100 (corresponding to the “humidifying air purifiier”).  See Woo Figs. 3, 4, p. 4.  The air cleaner 100 is a humidifying air purifier because it cleans air, while ejecting air and liquid from an opening in the top3.  Id.  The air cleaner 100 comprises a cabinet 110.  Id.  The cabinet Id. at Figs. 3, 4, p. 4.  
The cabinet 110 further includes a filter device 160 (the “door assembly”) installed to enter or exit the inner space of the cabinet 110.  Woo Figs. 3–5, pp. 3, 4.  The filter device 160 includes a suction panel 130 (the “front panel”) configured to selectively open and close the opening of the cabinet 110.  Id.  The filter device 160 further comprises a dust collecting filter 166 (the “door front surface portion”) coupled to a rear surface of the suction panel 130.  Id.  The filter device 160 further includes a filter guide 170 (the “door side surface portion”) extending rearward from the dust collecting filter 166 and supporting an air filter 164 (the “air filter”) inserted to face the dust collecting filter 166.  Id. 
The cabinet 110 also comprises an intake grill 132 for introducing air to the air filter 164.  Woo Figs. 3–5, pp. 3, 4.  The bottom slat of the intake grill 132 corresponds to the “air intake.”  Id.  This bottom slat is on a bottom surface of the cabinet 110, because the it is formed on a surface of the cabinet 110 toward its bottom, as seen in Fig. 3.  Note that it also would have been obvious for the intake grill 132 to extend from the top to the bottom of the suction panel 130, depending on the desired size of this grill 132.  With this modification, the bottom most slat of the grill 132 would also be formed on a bottom surface of the cabinet 110.
The side ends of the suction panel 130 are fixed to the side ends of the dust collecting filter 166.  Woo Figs. 4, 5, p. 4.  As seen in Fig. 5, the side ends of dust Id.  Therefore, it would have been obvious for the suction panel 130 to attach to the recessed areas of the dust collecting filter 166 because the ends of the suction panel 130 are fixed to the sides of the dust collecting filter 166.  These recessed areas are the “panel coupling portion.”  The recessed areas are recessed from a front surface of the dust collecting filter 166, as seen in Fig. 5.  The recessed areas extend, at least partially, in a straight direction, as seen in Fig. 5.  
The suction panel 130 comprises a straight groove along the top that receives prefilter 162.  Woo Fig. 6, p. 4.  This groove corresponds to the “groove engraved in a straight direction on an inner surface of the front panel.”  This groove is positioned above the lower-most slat of the intake grill 132.  Id.
Woo differs from claim 14 because it does not disclose the material used to manufacture the suction panel 130.  Therefore, the reference does not provide enough information to teach that the suction panel 130 is formed of wood material, as required by the claim.
However, in the air purifier arts, Marsh discloses an air purifier comprising an enclosure 34.  Marsh Fig. 1, col. 3, ll. 1–12.  The enclosure 34 comprises side walls 36, 48 and panels 42, 44.  Id.  The side walls and panels can be manufactured from wood, plastic or other suitable materials.  Id.  It would have been obvious to manufacture Woo’s suction panel 130 from wood because this is a suitable material for manufacturing the panels of an air purifier.  See MPEP 2144.07.
 Additionally, regarding the “panel coupling portion” limitation, as noted, the side ends of Woo’s suction panel 130 (which includes inlet grill 132) is attached to the sides Id.  It would have been obvious to provide Taylor’s coupling tabs 120 on the side ends of Woo’s suction panel 130, with the receiving slots 122 on the sides of dust collecting filter 166 in order to allow the suction panel 130 and dust collecting filter 166 to be securely but removably attached to one another.  With this modification, the slots 122 would correspond to the “panel coupling portion.”

    PNG
    media_image1.png
    975
    626
    media_image1.png
    Greyscale

Additionally, with respect to the limitation requiring that—the “air intake is formed on a bottom surface of the door assembly”—as noted, the lowermost slat of Woo’s intake grill 132 is the “air intake.”  However, it also would have been obvious for the intake into Woo’s air cleaner 100 to be relocated to a bottom surface, in view of Takashi.  More specifically, Takashi disclsoes an air cleaner 11 with suction port 13 located at the bottom surface of the front panel.  Takashi Figs. 1, 3, pp. 5, 6.  It would have been obvious for the inlets in Woo’s filter device 160 to be located on the bottom surface of the filter device 160 rather than on the lower front portion, because this arrangement is conventionally used in the air purifier arts.  See MPEP 2144.04(VI)(C).

    PNG
    media_image2.png
    824
    710
    media_image2.png
    Greyscale

Claim 15 requires for the air purifier of claim 14, the cabinet includes a body frame having an opened front surface, a side panel coupled to a side surface of the body frame and an upper panel coupled to an upper side of the side panel.  At least one of the side panel or the upper panel is made of a wood material.  At least one of the 
Woo’s cabinet 110 includes a body frame (the three-sided frame of the cabinet 110, seen in Fig. 5), having a front surface (the surface onto which middle frame 180 is provided), two side panels coupled to a side surface of the body frame (the side panels with handrails 112), and an upper surface panel 140 coupled to the upper side of the side panels.  Woo Figs. 4, 5, p. 4.  The front panel has a plurality of grooves engraved in an inner surface, which are the cutouts seen in Fig. 5, and the holes to receive screws, also seen in Fig. 5.  
Woo differs from claim 15 because it fails to disclose the material used to manufacture the cabinet 110.  Therefore, the reference does not provide enough information to teach at least one of the side panel or upper panel is made of a wood material.
However, in the air purifier arts, Marsh discloses an air purifier comprising an enclosure 34.  Marsh Fig. 1, col. 3, ll. 1–12.  The enclosure 34 comprises side walls 36, 48 and panels 42, 44.  Id.  The side walls and panels can be manufactured from wood, plastic or other suitable materials.  Id.  It would have been obvious to manufacture Woo’s side panel or upper panel from wood because this is a suitable material for manufacturing the panels of an air purifier.  See MPEP 2144.07.
Claim 16 
Woo’s cabinet 110 comprises a middle frame 180 (the “reinforcing frame”) attached to the front panel.  Woo Fig. 5, pp. 4, 5.  
Woo does not disclose the exact location where the middle frame 180 attaches to the front panel.  However, it would have been obvious for the middle frame 180 to be inserted into an inner surface of the front panel, depending on the convenient mounting location for this element.  
Woo also fails to disclose the material used to manufacture the middle frame 180.  Therefore, the reference fails to provide enough information to teach the middle frame 180 being of a metal material.  The middle frame 180, however, is used to support a fan housing 194 within the interior of the cabinet 110.  Woo Fig. 5, p. 4.  In the ventilation arts, Karst discloses that the housing of a fan can be manufactured from polymers, ceramics, wood or other suitable materials.  Karst [0058].  It therefore would have been obvious to manufacture Woo’s middle frame 180 from metal because this material is known in the art as suitable for constructing the support material for ventilation fans.  See MPEP 2144.07.
Claim 21 requires for the device of claim 14, the cabinet further includes a base.  The base includes a first base, a base connecting portion extending upward from a rear side of the first base, and a second base extending rearward from the base connecting portion.  The door assembly is supported by the second base.  
Woo’s cabinet 110 includes a base (the bottom of cabinet 110).  Woo Figs. 4, 5, p. 4.  The base includes a base plate 150 (the “first base”), a base connecting portion extending upward from a rear side of the base plate 150 (the side wall extending upwardly from base plate 150), and a second base extending rearward from the base Id.  The filter device 160 is supported by the second base, because the second base forms part of the cabinet 110 which is used to support the filter device 160.  Id.
Claim 22 requires for the device of claim 21, in a space between the first base and the air intake, a recessed portion for guiding air inflow to the air intake is defined.
When Woo is modified in view of Takashi, Woo’s device would have a recessed portion for guiding air inflow to the air intake in a space between the base plate 150 and the air intake, as seen by the fluid flow arrows in Takashi’s Fig. 3.
Claim 23 requires for the device of claim 22, a lighting device that irradiates light toward the first base is installed in the recessed portion.
Woo, as modified by Takashi, fails to teach this feature.  However, Brown discloses that it is beneficial to provide a UV lamp 38 adjacent to an air inlet of an air purifier to kill bacteria.  Brown Fig. 4, [0012].  It would have been obvious to provide Brown’s UV light in the recessed portion of Woo’s air purifier for this purpose. Because UV light would irradiate in all directions, some of the light would be directed toward Woo’s base plate 150.  
Claim 24 requires for the device of claim 21, the door assembly further includes a humidifying air filter installed in the door assembly and through which the air passing through the filter passes.  
Woo’s filter device 160 includes a pre-filter 162.  Woo Fig. 4, pp. 4, 5.  Air passing through the filter 164 passes through the pre-filter 162 because the pre-filter 162 is upstream of the filter 164.  
Additionally, it would have been obvious to use an additional filter 164 downstream of the filter 164 seen in Fig. 4 because this would have the predictable result of increasing filtration capacity.  See MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  The additional filter 164 downstream of the filter 164 seen in Fig. 4 would correspond to the “humidifying filter.”
The limitation requiring the filter to be a “humidifying” filter fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the apparatus.  MPEP 2114(II).  Additionally, when the pre-filter 162 and filter 164 are dirty, they are removed from the filter device 160, washed with water and returned to the filter device 160.  Woo Fig. 4, p. 5.  It would have been obvious for the pre-filter 162 and the filter 164 to contain at least some water after they are washed.  In which case, the pre-filter 162 and filter 164 would operate as a humidifying filter.
Claim 25 requires for the device of claim 24, an air intake, the air filter and the humidifying filter are successively aligned in a direction of the enter and exit of the door assembly.
Woo’s cabinet 110 comprises an intake grill 132, which is upstream of the air filter 164, and thus upstream of the additional filter 164.  Woo Fig. 4, p. 5.  
Claim 26 requires for the device of claim 25, the cabinet further includes an air blowing fan.  The air filter, the humidifying filter and the air blowing fan are successively aligned in a direction of the enter and exit of the door assembly.
Woo’s cabinet 110 includes an air blowing fan 192.  Woo Fig. 5, p. 5.  The air filter 164, additional air filter 164 and fan 192 are successively aligned in a direction of 
Claim 29 requires for the device of claim 14, the door assembly further includes a humidifying filter positioned rearward of the air filter.
Woo’s filter device 160 includes a pre-filter 162 (the “humidifying filter”).  Woo Fig. 4, pp. 4, 5.  The pre-filter 162 positioned rearward of the air filter 164 when looking from back to front of the cabinet 110.  
Additionally, it would have been obvious to use an additional filter 164 downstream of the filter 164 seen in Fig. 4 because this would have the predictable result of increasing filtration capacity.  See MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  The additional filter 164 downstream of the filter 164 seen in Fig. 4 would correspond to the “humidifying filter.”  This additional filter 164 would be rearward of the filter 164 seen in Fig. 4 when looking from front to back of the cabinet 110.
An additional interpretation of claim 15 is provided:
Claim 15 
Woo’s cabinet 110 includes a body frame having an opened front surface (the opened front surface where the filter device 160 is inserted) a side panel coupled to a side surface of the body frame (the left side panel including hand rail 112), and an upper panel (the panel holding operating panel 122) coupled to an upper side of the side panel.  Woo Figs. 4, 5, pp. 4, 5.  The upper panel has a plurality of grooves for receiving operating panel 122.  Id.  Additionally, the side panel has a plurality of grooves for receiving the guide 170.  Id.
Woo differs from claim 15 because it fails to disclose the material used to manufacture the cabinet 110.  Therefore, the reference does not provide enough information to teach at least one of the side panel or upper panel is made of a wood material.
However, in the air purifier arts, Marsh discloses an air purifier comprising an enclosure 34.  Marsh Fig. 1, col. 3, ll. 1–12.  The enclosure 34 comprises side walls 36, 48 and panels 42, 44.  Id.  The side walls and panels can be manufactured from wood, plastic or other suitable materials.  Id.  It would have been obvious to manufacture Woo’s side panel or upper panel from wood because this is a suitable material for manufacturing the panels of an air purifier.  See MPEP 2144.07.
Claim 30 requires for the device of claim 15, the body frame further includes a bar coupled to front ends of the side surface to define the opened front.  The door assembly further includes a sealing frame in contact with a front surface of the bar and coupled to a rear surface of the front panel.  Claim 31 requires for the device of claim 30, when the door assembly is drawn into the body frame, at least two of the outer 
Woo’s body frame includes a bar coupled to front ends of the side surface to defined the opened front, as seen in the annotated version of Fig. 4 below.  The filter assembly 160 includes a rear surface that contacts the bar, as seen in Fig. 3.  This rear surface includes a seal frame, because at least some sealing will occur between the filter assembly 160 and the opening in the front of the air purifier 100 so that air does not bypass the filters within the filter assembly 160.  
Additionally, Morton discloses an air purifier with an opening 26 provided on the side.  Morton Fig. 1, col. 2, ll. 14–27.  The opening 26 receives a heat exchanger 32 which can be inserted and removed from the interior of the device through the opening 26.  Id.  The outer perimeter of the opening 26 is surrounded by a gasket 34 to prevent air from leaking out of the opening when the heat exchanger 32 is installed.  It would have been obvious to include Morton’s gasket 32 on the perimeter of Woo’s filter device 160 to prevent air from leaking out of the device when the filter device 160 is installed within the cabinet 110.  With this modification, when the filter device 160 is drawn into the body frame, at least two outer surfaces of the gasket would be in contact with the bar and side panel to seal the opened front surface.

    PNG
    media_image3.png
    904
    781
    media_image3.png
    Greyscale

Claim 32 requires that the device of claim 15 further comprises a sliding rail installed at lower ends of the body frame and a rail guide installed at lower ends of the door assembly and coupled with the sliding rail.
Woo’s filter device 160 slides in and out of the cabinet 110 like a drawer.  Woo Figs. 4, 5, pp. 4, 5.  Woo, however, does not teach rails on the filter device 160 and cabinet 110 that engage with one another to allow this movement to occur.  However, Rock discloses a pull-out guide assembly for a drawer comprising running members 5 installed within the cabinet of a drawer, and pull out rails 6, provided on the bottom of the drawers to be located within the cabinet.  Rock Fig. 1, col. 2, ll. 49–59.  It would have been obvious to mount Rock’s running members 5 to the bottom of Woo’s cabinet 110 and pull out rails 6 to the bottom of Woo’s filter assembly 160 because Rock’s configuration is conventional for allowing a drawer to be pulled out of a cabinet.
Claim 33 requires for the device of claim 30, a lower end of the sealing frame forms a part of the intake.
As noted in the rejection of claim 21 above, it would have been obvious for Woo’s intake to be at the bottom of the filter assembly 160 because this configuration is conventionally used in the art.  With this modification, the sealing frame of Woo’s door assembly or the lower end of Morton’s gasket 32 would form part of the intake. 
Claim 34 requires for the device of claim 33, the sealing frame includes a first end portion and a second end portion extending from opposite lower ends of the sealing frame to face each other.  The first end portion and the second end portion are spaced apart to form the intake.
When Woo’s air purifier is modified so that it has Takashi’s inlet 13 at the bottom of the filter device 160, the sealing device of Woo or Morton’s gasket 32 would extend around this opening in order to seal the cabinet 110.  One side of the sealing device around Takashi’s inlet 13 would correspond to the “first end portion” and the opposite side would correspond to the “second end portion.”  
Claim 35 requires that the device of claim 14 further comprises a fastening member coupled to a recessed space of the panel coupling portion and fastened to the rear surface of the front panel.
When Woo’s device is modified in view of Taylor, as explained in the rejection of claim 14 above, Taylor’s coupling tabs 120 provided on the sides of Woo’s suction panel 130 correspond to the “fastening member” while the recessed space formed by the slots 122 on Woo’s dust collecting filter 166 correspond the “recessed space.”  Taylor Fig. 6, [0094].
Claim 36 requires for the device of claim 14, the panel coupling portion is formed such that a recessed space extends along a vertical direction of the door front surface portion.
When Woo’s device is modified in view of Taylor, as explained in the rejection of claim 14 above, Taylor’s slots 122 on Woo’s dust collecting filter 166, each have a recessed space that extends along a vertical direction of the front of the dust collecting filter 166, as seen in Taylor Fig. 6.
Claim 37 requires for the device of claim 14, the panel coupling portion is provided in a plurality of spaced apart in a width direction of the door front surface portion.
When Woo’s device is modified in view of Taylor, as explained in the rejection of claim 14 above, Woo’s dust collecting filter 166 will comprise a plurality of slots 122 on either side (i.e., spaced in a width direction) of the front of the dust collecting filter 166.  Taylor Fig. 6, [0094].
Claim 38 requires that the device of claim 14 further comprises an upper panel forming an upper surface of the cabinet.  The upper surface of the upper panel and an upper surface of the front panel are arranged to be located in one plane.
Woo’s cabinet 110 comprises an upper panel which comprises operating panel 122.  Woo Fig. 4, p. 4.  This upper panel has an upper surface, as seen in Fig. 4.  Additionally, Woo’s the suction panel 130 and the front panel 120 can be interpreted to correspond to the claimed “front panel.”  The upper surface of the panel with operating panel 122 and the top of the front panel 120 are arranged in one plane because these two panels intersect with one another.  Id
Claim 39 requires for the device of claim 14, an upper surface of the cabinet is formed with an upper panel made of wood and a discharge portion for discharging air upward.
Woo’s cabinet 110 has an upper surface (the top of cabinet 110) with an upper surface panel 140 comprising a discharge grill 142 for discharging air upward.  Woo Fig. 4, p. 5.  
Woo differs from claim 39 because it does not disclose the material used to manufacture the upper surface panel 140.  Therefore, the reference does not provide enough information to teach that the upper surface panel is made of wood, as required by the claim.
However, in the air purifier arts, Marsh discloses an air purifier comprising an enclosure 34.  Marsh Fig. 1, col. 3, ll. 1–12.  The enclosure 34 comprises side walls 36, 48 and panels 42, 44.  Id.  The side walls and panels can be manufactured from wood, plastic or other suitable materials.  Id.  It would have been obvious to manufacture Woo’s upper surface panel 140 from wood because this is a suitable material for manufacturing the panels of an air purifier.  See MPEP 2144.07.
Response to Arguments
35 U.S.C. 112(b) Rejections
The Applicant’s amendments are sufficient to overcome the previous 35 U.S.C. 112(b) rejections.
35 U.S.C. 103 Rejections
The Applicant argues that there would be no suggestion, motivation or likelihood of success in combining Woo with Marsh and/or Taylor.  See Applicant Rem. dated 
The Applicant also argues that it would not have been obvious to modify Woo, in view of Takashi, so that Woo’s suction panel 130 has an inlet with the configuration illustrated in Takashi.  See Applicant Rem. 12.  Rather, the Applicant argues that the suction panel 130 in Woo has a structure that introduces air into a suction grill formed on a front surface, and therefore the design of Woo can only form a flow path that sequentially passes through a filter from the front to the rear after air has been introduced through the suction grill.  Id.  An attempt to modify the design in Woo so that an air inlet is provided on a bottom surface of the air purifier would render the design of Woo unsatisfactory for its intended purpose.  Id.  
The Examiner respectfully disagrees.  In Takashi, air flows sequentially from the air inlet 12 through the filter 25 and then to the air outlet 14, in the same manner as in Woo.  See Takashi Fig. 3, pp. 5, 6.  Therefore, modifying Woo to have the inlet configuration in Takashi would be a routine design choice, and would not render Woo unsatisfactory for its intended purpose.

    PNG
    media_image2.png
    824
    710
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0072293; 2013/0235518; 4,753,496.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of Woo is in the record as a 12-page Foreign Reference dated Feb. 03, 2020.  A translation is in the record as the 5-page Foreign Reference dated July 15, 2021.  This communication cites to the original version for the figures and the translation for the text.
        
        2 The original version of Takashi is in the record as the 16-page Foreign Reference dated Nov. 18, 2020.  A translation is the record as the 8-page Foreign Reference dated July 15, 2021.  This communication cites the original version for the figures and the translation for the text.
        
        3 Additionally, the limitation requiring that the claimed device is a “humidifying air purifier” fails to patentably distinguish over the prior art because it describes the intended use rather than the structure of the device.  MPEP 2111.01(II).  However, Woo’s filter 164 is removed, cleaned with water, and then replaced into the cabinet 110.  Woo p. 5.  It would have been obvious for the filter 162 to have at least some water on it when it is returned into the cabinet 110.  In which case, the air purifier would provide at least some humidification function due to the evaporation of the water from the filter 162.